Citation Nr: 0917278	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
anterior cruciate ligament laxity of the right knee, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection, to include on a 
secondary basis, for right ankle disability.

4.  Entitlement to service connection, to include on a 
secondary basis, for low back  disability.

5.  Entitlement to service connection, to include on a 
secondary basis, for bilateral hip disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from October 1964 to 
July 1967.  According to his DD Form 214, he also had 
additional active service of approximately 3 years and 2 
months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the October 2004 rating decision from which this appeal 
originates, the RO increased the evaluation assigned the 
anterior cruciate ligament laxity of the right knee from 10 
to 30 percent.  Although the RO did not specifically list the 
degenerative joint disease of the right knee as a separate 
issue to be considered, the RO's discussion of the anterior 
cruciate ligament laxity disorder makes clear that the RO did 
consider whether an increased rating was warranted for the 
degenerative joint disease component of the knee.  In this 
regard, the RO specifically indicated in its October 2004 
decision that "an increase[d rating] for extension and 
flexion was consider[ed,] but not found."  The Veteran has 
consistently presented argument concerning the limitation of 
flexion and extension in the knee.  Given the above, the 
Board finds that the Veteran's appeal involves all components 
of the knee disorder.

The Board also notes that although the Veteran did not 
specifically disagree with the October 2004 denial of service 
connection for bilateral hip disability, the RO apparently 
interpreted his submission of a medical opinion suggesting a 
relationship between the hip disorders and the service-
connected right knee disability as a notice of disagreement.  
The statement of the case included the hip disorders, and the 
Veteran's substantive appeal encompassed the referenced 
disorders.  The Board accordingly has included the hip 
disorders as subject to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the evaluations assigned his right 
knee disorders do not accurately reflect the severity of 
those disorders.  He also contends that he has right ankle, 
low back and right and left hip disorders as a result of the 
service-connected right knee disability.

Turning first to the right knee, the record reflects that the 
Veteran was last examined for the disorder in September 2004.  
The examiner made clear that he did not review the claims 
files.  Examination revealed that the Veteran was able to 
flex the knee to 90 degrees, and to extend the knee to 5 
degrees.  The examiner noted that pain limited the Veteran's 
flexion and extension, but he notably did not adequately 
assess the functional impairment caused by pain.  For 
example, the examiner did not even indicate whether the 
demonstrated limitation in motion represented the onset of 
pain, or whether pain could be expected to limit the motion 
even further.

The Board notes that the representative has raised a number 
of objections to the examination report, most of which are 
meritless.  The Board does, however, find that given the 
history of the Veteran's knee disability in this case, 
particularly as he apparently has been recommended for a 
total knee replacement, the examiner should have reviewed the 
claims files in connection with the examination.  In 
addition, the examiner should have addressed the functional 
impairment caused by pain.  For the above reasons, in 
addition to the fact that more than 4 years has passed since 
the last examination of the Veteran, the Board finds that 
further VA examination of the Veteran is required. 

As to the right ankle, low back, and bilateral hip disorders, 
in a July 2005 statement, a VA physician concluded that the 
Veteran had developed hip, right ankle and low back pains 
likely related to long-term favoring of the right knee.  
Notably, the Veteran has not been afforded a VA examination 
addressing whether he actually has a right ankle, low back or 
right or left hip disorder, and whether any such disorders 
are related to the right knee disability.  The Board notes in 
this regard that the July 2005 opinion clearly shows evidence 
of recurring symptoms of a disability, and a link between 
such symptoms and a service-connected disorder.  Under these 
circumstances, VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board lastly notes that although the veteran received 
notice under 38 U.S.C.A. § 5103(a) in July 2004 as to his 
increased rating claim, the United States Court of Appeals 
for Veterans Claims (Court) thereafter established enhanced 
notification duties with respect to increased rating claims.  
Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that a notice letter must inform the 
veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court specifically took issue with a notice letter advising 
the appellant that to substantiate his claim, the evidence 
must show that his disorder had "gotten worse."

In this case, the July 2004 correspondence did not provide 
the veteran with the type of notification now required by 
Vazquez-Flores. The letter instead advised the veteran that 
to substantiate his claim, the evidence must show that the 
condition at issue had "gotten worse."  The Board notes 
that although an August 2006 correspondence informed him that 
evidence concerning the impact of the knee disorder on 
employment was relevant, the letter did not advise him that 
evidence showing the impact on daily life was important as 
well.  On remand, the veteran should be provided with 
appropriate 38 U.S.C.A. § 5103(a) notice. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his increased rating claims.  
The letter must advise the veteran of the 
information and evidence necessary to 
substantiate his increased rating claim 
with the specificity required by Vazquez-
Flores, particularly as to the need for 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life.  The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
severity of the Veteran's right knee 
anterior cruciate ligament laxity and 
degenerative joint disease; the nature, 
extent and etiology of the veteran's 
right ankle disability; the nature, 
extent and etiology of the veteran's low 
back disability; and the nature, extent 
and etiology of the veteran's bilateral 
hip disability.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.

With respect to any right ankle disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, or was caused or 
chronically worsened by the service-
connected right knee disability.    

With respect to any low back disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, or was caused or 
chronically worsened by the service-
connected right knee disability.    

With respect to any right and/or left hip 
disorder identified, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically 
related to service, or was caused or 
chronically worsened by the service-
connected right knee disability.    

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available to 
the examiner.  

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  As to the increased 
rating issues, the RO should consider 
whether separate ratings are warranted 
for limitation of flexion and extension 
pursuant to VAOPGCPREC 9-2004, and 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, which must include citation to 
the versions of 38 C.F.R. § 3.310 in 
effect as of October 10, 2006, and 
provide the appellant and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

